COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-145-CV
 
K‑7
ENTERPRISES, L.P.                                                        APPELLANT
 
                                                   V.
 
JESWOOD
OIL COMPANY, P.J.'S CONVENIENCE                       APPELLEES
STORES,
INC., AND DEMAB CORPORATION                                            
 
                                               ----------
             FROM
THE 158TH DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s Motion
To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party incurring
the same, for which let execution issue. 
See Tex. R. App. P. 43.4.
 
PER CURIAM
PANEL A:  HOLMAN, GARDNER, and WALKER, JJ.
 




DELIVERED:  September 27, 2007




[1]See Tex. R. App. P. 47.4.